DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks, filed 26 October 2020, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1, 3, and 6-17 is/are pending.  Claim(s) 18-19 has/have been cancelled, and claim(s) 2 and 4-5 was/were previously cancelled.  Claim(s) 1, 3, 6, and 10-12 is/are currently amended.  Claim(s) 1, 3, and 6-17 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), GB1410743 filed 17 June 2014, is acknowledged.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reference characters:  
“640” has been used to designate both an ablation electrode (¶ 0049, Fig. 5D) and a ring electrode or two linear electrodes (¶ 0049, Fig. 5B)
There does not appear to be support in the originally filed Drawings or Specification that the right-side RF ablation electrode in Fig. 5D is the same as the ring electrode or two linear electrodes in Fig. 5B.  Accordingly, these elements in Fig. 5D and Fig. 5B should not be labelled with the same reference character.
The examiner suggests that the upper and right-side electrodes in Fig. 5D be labelled with the same reference character 650, in view of how “RF ablation electrode” labels both an upper and right-side electrode in the lower right portion of Figure 5 on page 3/11 of Drawings originally submitted 16 December 2016.  Specifically, the examiner suggests the following two amendments:
In Fig. 5D of Drawings filed 26 October 2020, “640” should read --650--
In ¶ 0049 of the instant specification discussing Fig. 5D, “ablation electrodes 640, 650” should read --ablation electrodes 650--
ALTERNATIVELY, instead of the above two suggested amendments, if Applicant would like the upper and right-side electrodes in Fig. 5D to be labelled with different reference characters, the examiner suggests the following two amendments:
In Fig. 5D of Drawings filed 26 October 2020, “640” should read --670--  
In ¶ 0049 of the instant specification discussing Fig. 5D, “ablation electrodes 640, 650” should read --ablation electrodes 650, 670--
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in 

Claim Objections
Claim(s) 1 and 3 is/are objected to because of the following informalities:
In claim 1, line 7, “wherein the treatment device configured” should read --wherein the treatment device is configured--
In claim 3, lines 1-2, “the predetermined number of frame per second” should read --the predetermined number of frames per second-- to more clearly refer back to “a predetermined number of frames per second” in claim 1, lines 4-5
In claim 3, line 4, the examiner suggests deleting “of ultrasound data,” which appears as though it should have been deleted with the deletion of “between the plural frames.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 6-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recite(s) the new limitation “the treatment device is configured to operate at a predetermined number of frames per second such that a maximum displacement of a tissue or a body being treated does not exceed a predetermined threshold” in line(s) 4-6.  The scope of this claim limitation covers operation (i.e. receiving signals representing frames of ultrasound data) at a predetermined number of frames per second, wherein the predetermined number of frames per second results in a maximum displacement of a tissue or a body being treated (i.e. total displacement of a tissue or a body being treated in reality) not exceeding a predetermined threshold.  
The instant specification discloses the following:
“the preferred magnitude of displacement of features from frame to frame is a fraction of an acoustic wavelength, because this enables the highest quality of detailed feature tracking. For example with 15 MHz imaging the acoustic wavelength is approximately 100 μm, so it is preferable for features in the ultrasound scan to shift by around 10 μm between successive frames” (instant PGPUB ¶ 0028);
“For example, operating at 3,000 frames per second, we typically ensure that the maximum displacement from frame to frame never exceeds 10 μm” (instant PGPUB ¶ 0052).
Accordingly, the instant specification properly describes operating at a predetermined number of frames per second such that a maximum displacement of a tissue or a body being treated between successive frames or from frame to frame does not exceed a predetermined threshold.  However, the instant specification does not properly describe that operating at a predetermined number of frames per second has any effect on a magnitude of a displacement of a tissue or a body being treated in reality, such that the instant specification does not provide proper description of the claim limitation.
Claim(s) 3 and 6-17 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.
In order for the claims to be properly described, the examiner suggests inserting “between successive frames” or “from frame to frame” after “a maximum displacement” in claim 1. 

Claim(s) 1, 3, and 6-17  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for operating at a predetermined number of frames per second such that a maximum displacement from frame to frame or between successive frames does not exceed a predetermined threshold, does not reasonably provide enablement for operating at a predetermined number of frames per second such that a maximum displacement of a tissue or a body being treated (in reality) does not exceed a predetermined threshold.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim(s) 1 recite(s) the new limitation “the treatment device is configured to operate at a predetermined number of frames per second such that a maximum displacement of a tissue or a body being treated does not exceed a predetermined threshold” in line(s) 4-6.  The breadth of this claim limitation reads on operation (i.e. receiving signals representing frames of ultrasound data) at a predetermined number of frames per second, wherein the predetermined number of frames per second results in a maximum displacement of a tissue or a body being treated (i.e. total displacement of a tissue reception frame rate to have any effect on a magnitude of displacement of a tissue or body in reality.  While the instant specification provides guidance regarding how operating at a predetermined number of frames per second can result in a maximum displacement between successive frames or from frame to frame not exceeding a predetermined threshold, there is not adequate direction or guidance presented in the instant specification regarding how to make and/or use a treatment device configured to operate at a predetermined number of frames per second such that a maximum displacement of a tissue or a body being treated (in reality) does not exceed a predetermined threshold.  Accordingly, it is seen that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
Claim(s) 3 and 6-17 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.
In order to render the claimed enabled, the examiner suggests inserting “between successive frames” or “from frame to frame” after “a maximum displacement” in claim 1.

Claim(s) 1, 3, and 6-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the new limitation “the treatment device is configured to operate at a predetermined number of frames per second such that a maximum displacement of a tissue or a body being treated does not exceed a predetermined threshold” in line(s) 4-6.  
It is unclear how operation (i.e. receiving signals representing frames of ultrasound data) at a predetermined number of frames per second would have any effect or result on a maximum displacement of a tissue or a body being treated in reality.  It appears a magnitude of displacement 
It is unclear whether applicant intended to recite that “a maximum displacement of a tissue or a body being treated” is a maximum displacement of a tissue or a body being treated between successive frames or from frame to frame.
Claim(s) 3 and 6-17 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.
In order to clarify the claim language, the examiner suggests inserting “between successive frames” or “from frame to frame” after “a maximum displacement” in claim 1.

Allowable Subject Matter
Claim(s) 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 3 and 6-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art previously made of record fail to disclose or make obvious a treatment device comprising a probe including an ultrasound imaging element and an ablation electrode, wherein “the treatment device [is] configured such that the predetermined number of frames per second is sustained only for a period of time required to acquire two or more frames of ultrasound data required to generate single elastographic measurement” in conjunction with each and every limitation required by independent claim(s) 1.  Explicit support for this new limitation has been found in instant PGPUB ¶ 0053.
Belt et al. (US 2015/0038842) teaches that the predetermined number of frames per second is sustained for a period of time required to acquire two or more frames of ultrasound data required to generate one single elastographic measurement.  However, Belt fails to teach sustaining said predetermined number of frames per second only for that period of time.
Freiburger et al. (US 2015/0272547) discusses “frame rate for acquiring a single or multiple frames of elasticity imaging data” (¶ 0050).  However, Freiburger does not teach no longer sustaining the frame rate after the single frame of elasticity imaging data is acquired, and hence fails to teach sustaining the frame rate only for a period of time required to generate a single elastographic measurement.
It is also noted that while a processor or computer is not explicitly disclosed in the instant specification, one or more processors that perform claimed functional limitations have been determined to be inherently disclosed and properly described based on In re Dossel.  In particular, one of ordinary skill in the medical imaging art knows that computers or processors are used to receive and process signals from an ultrasound imaging element, as well as calculate instantaneous mechanical displacements based on said signals and normalize calculated displacements, by mathematically processing data, such that the disclosure of the structure of processor(s) performing the claimed functional limitations is considered to be implicit or inherent in the instant specification.  See MPEP § 2181, subsection II, and In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997).

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 26 October 2020 with respect to Drawings, Claim Objections, and Rejections under 35 USC § 112 have been fully considered and are persuasive.
The objection(s) to the Drawings has/have been withdrawn in view of the applicant’s arguments on page(s) 7-8 that updated drawing(s) is/are filed 26 October 2020.  
However, Applicant’s further amendment of “650” in Fig. 5D filed 24 April 2020 to read --640-- introduces new issues.  Accordingly, new ground(s) of Drawing objection(s) are presented above.
The objection(s) to claim(s) 1, 3, 10-12, and 18 has/have been withdrawn in view of the applicant’s arguments on page(s) 8-9 that claim amendments were filed 26 October 2020.
The rejection(s) of claim(s) 1, 3, and 6-19 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) from ¶ 0014-0019 and ¶ 0024-0027, respectively, is/are withdrawn in view of further consideration that while a processor or computer is not explicitly disclosed in the instant specification, one or more processors have been determined to be inherently disclosed and properly described based on In re Dossel.  See additional discussion above under reasons for the indication of allowable subject matter.  See also MPEP § 2181, subsection II, and In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997).
The rejection(s) of claim(s) 11-12 and 19 under 35 U.S.C. 112(a) from ¶ 0020-0022 and the rejection(s) of claim(s) 1, 3, and 6-19 under 35 U.S.C. 112(b) from ¶ 0028-0040 is/are withdrawn in view of applicant’s arguments on page(s) 9-10 that claim amendments were filed 26 October 2020, which include cancellation of claim(s) 18-19.
However, new ground(s) of rejection(s) under 35 U.S.C. 112 necessitated by amendments are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793